DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 9 Feb. 2021 has been entered.
Claims 1, 2, 5 and 8-10 are currently pending.  Claims 8-10 are withdrawn.  Claims 1, 2 and 5 are considered here.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite the negative limitations providing that the gel composition is “for producing hard empty capsules without adding short chain amylose” and that “the starch is dissolved into water directly without any further modification or treatment”.  Any negative limitation or exclusionary proviso must have basis in the original disclosure (MPEP not include any step of separating the debranched starch from the short-chain amylose resulting from the pullulanase debranching (Spec., Examples), the starch gel compositions of the instant invention would inherently include such short-chain amylose.  Moreover, while the specification recites in the alternative the use of a “chemically modified starch” starting material (defined as “any starch obtained by modifying a natural starch by physical and chemical processes and introducing an ester or ether functional group to change the original physical property of the natural starch” (Spec., [0008])), the exclusionary provision in claim 1 (“wherein the starch is dissolved into water directly without any further modification or treatment”) is different in scope than the “chemically modified starch” described in the specification.  


Claim Rejections - 35 USC § 112(b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite the negative limitation that “the starch is dissolved into water directly without any further modification or treatment”.  It is unclear what aspect(s) of the claim are modified by the negative proviso “without any further modification or treatment”.  For example, it is unclear whether the negative proviso excludes “further modification or treatment” of the starch only during the dissolving, or whether such modification/treatment is excluded from other aspects of the preparation of the starch gel.  The lack of clarity is further amplified by the fact that the limitation is phrased in product-by-process language, such that the exclusion limits the claim only to the extent of any structural features necessarily implied by the process (the scope of which is unclear) (see MPEP 2113).  In view of the above, one of skill in the art would not be reasonably apprised of the scope of the claimed composition.  To the extent Applicant wishes to limit the claims to gels made by methods exemplified in the specification, the indefiniteness rejection could be overcome by 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent No. 4,971,723 to Chiu, as evidenced by US Patent No. 8,703,465 to Borchert et al. (previously cited).
Chiu discloses modified starch gels prepared by partially debranching the starch using an enzyme (such as a pullulanase) which selectively hydrolyses alpha-1,6-D-glucosidic bonds (entire doc, including col. 2, line 55 to col. 3, line 57). The modified starch gels can be prepared by a method comprising: i) dissolving a natural starch (e.g., corn starch, potato starch, etc.) in water to form a slurry, e.g., with 20-30% solids (about 1:4 wt/wt) and heating to form a starch solution; ii) adding pullulanase to the solution to form a mixture, wherein the pullulanase can 
With respect to the recitation in claim 1 that the modified starch gel is “obtained by reacting a starch solution prepared at 85°C”, it is noted that the recitation of a “starch solution prepared at 85 °C” is a product-by-process limitation which does not limit the claims according to the claimed process but rather only with respect to the structure necessarily resulting from said process (see MPEP 2112).  As evidenced by Borchert, starch heated in water begins to gelatinize between about 50 °C and 75 °C (Borchert, col. 14, lines 28-31).  Thus, the step of preparing starch in water at 85 °C recited in the instant claims would have resulted in gelatinized starch.  Chiu teaches that the method is preferably carried out using any type of gelatinized starch as a starting material, as the “gelatinization process disrupts, in whole or in part, the associative bonding of the starch molecule within the raw starch granule, thereby making the molecule more accessible to the enzyme and permitting the enzyme to more easily 
With respect to the recitation in claim 1 that “the starch is dissolved into water directly without any further modification or treatment”, it is noted that said recitation is a product-by-process limitation which does not limit the claims according to the claimed process but rather only with respect to the structure necessarily resulting from said process (see MPEP 2112).  While Chiu teaches use of gelatinized starch, as noted above dissolving/treating the starch at 85 °C as set forth in claim 1 would have the same gelatinizing effect.  Thus, the limitation that “the starch is dissolved into water directly without any further modification or treatment” does not imply a structure to the starch material used to produce the instantly claimed gel that distinguishes the starch used in Chiu.
With respect to the reduction in degree of branching and the viscosity recited in claim 1, the specification discloses that the modified starch of the invention is produced by a process that is substantially identical to that of Chiu (cf. Spec., [0011], Example 2 and claim 8 vs. Chiu, citations above including Example 1 and col. 7, lines 8-13).  Where a claimed product and a prior art product are produced by identical or substantially identical processes, a prima facie case of inherency has been established and the burden shifts to Applicant to establish that 
With respect to the recitation in claim 1 that the modified starch gel composition is "for preparing hard empty capsules", a prima facie case has been established that the product of Chiu is the same as the claimed product (see above) and the product of Chiu would thus have the same properties as the claimed product (see MPEP 2112 - Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, a 102/103 rejection is appropriate (shifting the burden to Applicant to establish a difference between the claimed product and that of the prior art)).
With respect to the negative limitation in claim 1 providing that the gel composition is “for producing hard empty capsules without adding short chain amylose”, it is noted that the exclusionary provision “without adding short chain amylose” modifies the preamble statement regarding the intended use of the composition (“for producing hard empty capsules”).  As such, the exclusionary provision is construed herein as requiring only that the claimed composition is not that the composition itself necessarily excludes short chain amylose).  As noted above, the product of Chiu is made by a substantially identical process as the claimed product and would thus have the same properties (including the ability to be used in production of hard empty capsules without adding short chain amylose.

Response to Arguments
Applicant's arguments filed 9 Feb. 2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed composition is distinguishable from Chiu based on the newly added limitations in claim 1.  The newly added limitations are addressed in the modified 102/103 rejection above.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.